Honorabk Jullra Rtontgorrery
Etrta HIghway Eogkeer
Austin. forss

mar     strr                          ipklon No. o-2011
                                      Ro: h which county should tba
                                           buses of the All bmorlcan
                                           Bus L.&~S. Inc., k ro~isterrd7

               W’a we   k   rscript    of your    letter   of &btarch 4, 1943,
In whkb you request aa opkloa of this department es to tie.
county ta nhkh the buses VT thhrAll Amrrlcan Bus ~Lnes.
lncorporatod, should bo rogtstcrd.   ?be followkpl facts are
cmtalnat in your Ietter:

                ‘Tbe hll Amsrk*rr Bus :..ines. lacorporatec.
        is l Delaware Corporation with Its corporata
        hebdquarters in Los rrsgeles. CbUfornla Ii op-
        eratea motor buses through the Stata uf Tewc: lx.
        cluaivoly    inter state They du not have l p r mlt
        to do business     k Texas l I l foreleo corporation.
        neither    do they have n common-trrrkr     pomnit
        frmn     the Edlrum! C-Ynmtssion to traasport pas-
        sengers for hlra. but cperrtr ‘tin a pennuwnt fed-
        eral l4ajunctioaLssuod In Trrvk Cotrnty out of the
        ban Antonto Federal Uhtrlct      Court.

            ‘They o p u r a ta lcrws Toras over L’. S. Hlghray
        77 worth of C1ekesrllb to Dalks lsd over U. 6
        Highway 60 to El Peso and to the aorthwost bto
        New Mlsxku.

               .Ths prlacipal     place of busiaess to Dallas whore
        an agoat   is amplayed who k b chdrga of tbo Tour
        cad :. ldahoma burinc*r.    They alsa hare aa bttoraey
        k Dalks     npon whom rarvke   may bo had. ln addttloa
        tu this, they mbintak    sorvke garqps LaDdhs 8nd
        El %se for      servkhg       and rrpairiag        their buses.’
. .




      Hon. Julleo Montgomery, page 2



                 h oplalon No. O-2053 tbts dopmtrnsnt discussed the
      questloa of la which county tbc motor vehklcs of a forolga
      cwporatloa should bc rcgistcrcd crad In answer thercto ruled
      as follows:

                    4nztlclc Of7b of the Penal Cede, provldcs    la
            part aa follows;

                 4 ‘Sec. 2. A a~arosldcat owner of l motor
            vcblclc trctlcr or semi-trailer  whtch hoc bean
            duly reg1stcrcd for the current year In the State
            or county ef whhb the owner la a resident and
            la accordascc with tbc laws tbcreof, may. in Ibu
            of registerlop, such vchlclc as otherwise required
            by f&w, apply to the State WtghWay Lepartmcnt
            throu$u a couaty T8r Collector fur the ragtstra-
            tlon thereof cc provided by few. . . .’

                 4brtkk 8L7b, Scctlon 1. of the Scan1 Code,
            defines l ‘non-rcsfdeat’ es follows:

                a ’ *Non-residentm mans every rcs(dcnt of
           a state or county other tbaa the State of TOWS
           whose sojourn k this State, or whose occupatlan,
           or place of abode, or bushess in tbls State, If my,
           co*rrrs a total perkd afn ot more than omc hundred
           mkdtventy dsys fn the cdcttdar year.’

                 % ybur qucstloa  you state thnt the non-restdent
            regularly opcratos into or through TCXM. :>bvloasly.
            you are +onecracd wlth the county of registration
            of 8s ladWdua1 or corporstion th8t would not bc
            a ‘mm-rcs(dont’ as deffacd abow.

                 ‘The effect uf the fe~fshtlvo dofinltlon of ‘DOSI-
            restdeat’ as quoted above la to mehe a person or
            corporetlon who la a legal nsLdettt of another
            stl but operates in Tens formore then one
            hundred and twenty (IL51days a year a ‘rosfded
            of Texas for ro~tstr~tfon~purposcs.

                 lft la the opfaton of thfs depcrtmrnt that a
            foreign corporation wbkh has been made a ‘nabfeat’
            of Tcus     for registration   purposes   should bs treatad
      as other reslde8t or domostk eorporatlams
      for thb purpon and thnt tha county of resl-
      doace of such 8 eorporstka ts the couaty of
      Its phc@al   pluo of bwlsess h this 6tde
      In llw with our dlscussloa la eoawctles rltb
      questlea 2 (b), rupra.
           . . . .

           %I course Uu above would be qwlU&d
      by the rules heretefon mentioa*d nprrd-
      tba ngtstrotlon    of tbo motor vohkles b7 por-
      sons In lo& control or fn k*bl posscssIon as
      *owac~s’udw iutkk          6675e2,    supra. h such
      l easo tha motor vebkks could k         rqlskrad
      la th ec o unty o fr c s& lc ao cflUh0rof tbc l
                                         t~            owwr**
      u defiwd b Artkfe 6673s~1 (t). Ako. lf the
      foro~rr rorporatioa or 80n-nsident IadlAIwl
      ham no place of b\ukss       that would 81~ It a
      cottattyof ro~fdeaco k tbls btste ss d1~coss.d
      broh    but the motor nhkloo       on h kgol por-
      m0srkn or losol control of on agent or iadlvidual
      rho has a cotmty of reslde.ue in Taamsthrn In
      luh cuc      such motor whkles woub%hsvs Lobe
      rogkkrrd      k tlw county ol tlm l~gd pesscssor’s
      or k@     csatrolfer’s rosfde8eo. XCfollys of
      aoeorslt7 nloo that if the fonl~r corperstlon
      or rlarr-rostdomt tndivtdual has DO ‘count7 of
      ruftkwe’      In Texas u dkciused rbovm and lko
      ha8wa~eator    hdlvWalhlO8a8wh0la             lOgat
      puuuor    or w8trollar ef #a notor       v~hkks.
      then Mid fadlvidtl41 or corpot&ttoa mry npor
      the motor vohlclos In uy cat7      h Tour.

           ln you letter you skte that UIS prklpal place d bust-
mess of the All krurksa bus L&s, btcorporated,        fa Term la
ba Cdfm County. ft k our optaku, tborofore, thst the bases
        a to lwh eorpwstloo must be nplsknd
h c lo lq                                           in arid county.
The a& w rub would bs qu~Iifkd, hawvor.       lf tba motor buses
aro umdor tha poss~srkn   or coalrol of lp lr wa who has the
*&gal right of ceatroP or l le& right of pessessloa’ war uld
vohkks.   In such coso t&7 could also k nglstond tm tbo county
Noa. Julka Moatgoomry, w5* 4



OflWh b a d)OSHO~OT’8      01kati   COdVOlk?% ?O8idOMO.
Thk departmoat    doflmd the tenam ‘lo&    rl&t cl poosouloa’
and -logal right of camtr01~ br ophloa No. O-2105 lI follows:
           ‘h hoklq     to tha porpore khkcI ck k&-
      lath   doltnlttar of tha term ‘owau’ lt to lw
      opiaka that tba k@atwe        tnteaded to provide
      a method whonby           motor    v&l&s      which are
      aktkaod la l pmtkukr couaty for the armatar
      portfoa of l rqktrUka     yeu k the poou*rloa
      aad eoatrol of m bdlvlduai who.lm 8 nsfdont
      of that county, who bar alI the righta h (h
     motor vahkh    that the ownor would hn  with
     rho aau~ptloa ol lolaI ttth could k rog~knd
      la th e     6slwh &ldlvidwl’m
            c o unty                                rarld*ace.
      WLth thb b&htiW                 PolrpoM iJ2mm     it b OXU
     opbk8 that thn krma ‘latal rl5ht of porrtrrloa’
     and ‘hgel rtgbt of control moan sacwthkg mom
     tbaa the actual phyakrl pornsrton    by an agent
     or nrvaat.    Wa thbk thmt tho bra18 ttaply leh
     poourrha     or control b be wttb a d0JJr.a bf par-
     maaeacy thzoqhout      tha ngktratka  yaw md rot
      l   a tomporuy        m4tter,      A persaa    who caa ba
     clamsod as havb llth ulopal rllht of porsoortoa
     or had   right Of CoatrOf Would b. W Who Wti   See
     that (b *or     veblcb k bcpt h TopBlrud k
      lpuaWd       Ir 8.4     oeadWaa, aad would k          eatnoted
      withIts c ua y.   b rlth wwo F da ma, ropiakn a lM
      tuma would precludm a perma who hu oaly the
                  p 608ee8k nlr pbydcaf
      p h y sic a l                        camtrel of l motor
      nhiclo. bat roti      beludo l potaw who hu dl
      rbhtm la tb mdot vohlch ao to tta castroI Ua
      opanttoa, au BWImugamont but who doem net
     hwo bati ttth.        Our deflaftloe lm further qurllflod
     ‘UBt lwh p6.#8mka or coatrol would hwa to k of
      l p o a ma ea tnature       6~ met oae abject      to klag   dl-
     nrtod et say time by the lo+ titkholder wtthla
     the nuenBblo    caLpoctattoa of the p4rtt.r Bt the
     tkna of the rqlstrdfoa    of the metor *rhkk . . .*

            In uld tiplalon wo a&o rmlod a8 followr k coaaectkn
with tha nbtlonmhtp of l local tkkt asent of l bus couquay.
to tb motor    vmhkka of a&M tompaap

         l‘hM8W.F to m     UCOd q?bMtkll itk 6W
     opkkn that l lee& tkket &goat of e bus canpmy
      WOrJd   not   &vC   8   kg&l   Fight Of ~8sO88kn            OT
      baaI  right of control over the burw8 whkh
     rcgulwly p880 throwh his tan.         Thl excoptko
     to tM 8 wo u ld b o l cum WhOFCby 8ola0 btru-
     mont h the form of l lcwc or kflfnomt, dd
     tkbt lgCIlt Would bc #bon Such louti r(lht Of
     COdFOt OF b#d rf2ht of Po@Mnrbr.         h tit6 COO-
     autka,    kowovor, ruch cc butrcancnt dnw8       up
     for purporo8    of •V~B~OWI of the motor vchlclr
     rcgtstraticm law &eve quoted wouldcot of ttrolf
     8cfflco to mckc 8UCh porron cc ‘OwMr* wlthln
     the moaning of the rcglstrmtioon ltatutc. . . .-

           You UC th4refotc hdvtrod that the motor buroe of
tho All &nerlcm Bur L&or, ineorpcrctcd, under tbc fact@
stated In yuur lcttcr rbould bc re5tater.d h Dcllc8 County
ucle88 acme of 8uch buses lc #a the lop1 po88c881on or logo1
control. c8 dofincd cbovc, of cc ladlvidccl who rortdo~ h
caotbcr cow&y cad to ruch cc80 8ctd burcr coold bc rogl8tcrcd
La 8-h other county,

                                     l! iurs    very truly,

                          ATTORNbX              GENESAL OF T&M



                                     By    a/   auly   GOldboT~


                                                                   Ahcclrt4nt
BG:LMtv
APPROVED    MAR 26,194O
8/ Gerald c. M&an
Attornay Goaual of Toxcs

APPROVrn
OPINION COMMITTER
BY BWB, CHAlRMAN